DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY PANEL AND DISPLAY DEVICE WITH VIRTUAL PIXEL CIRCUIT ELECTRICALLY CONNECTED TO LIGHT EMITTING DEVICE IN DISPLAY AREA”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2015/0294620 A1; hereinafter, “Cho”).
Regarding claims 1, 2, 13 and 14:
	re claim 1, Cho discloses a display panel, comprising: 
a base substrate (part of display 110 in Fig. 3 and [0048]), comprising a display area DA (Fig. 3 and [0049]) and a peripheral area (all area outside of the dotted line marking “DA” in Fig. 3) surrounding the display area DA, wherein the display area comprises a first display area and a second display area (e.g., the display area DA can be divided in half to obtain a first display area and a second display area);
	a plurality of pixel circuits (in Fig. 3 and [0066], pixels PX include pixel circuits and virtual pixels DP include virtual pixel circuits, see [0080]), comprising a plurality of virtual pixel circuits (included with DP, [0080]) and a plurality of drive pixel circuits (included with PX, [0066]), wherein the plurality of virtual pixel circuits DP are arranged in the peripheral area (Fig. 3 and [0073], wherein NA is part of the peripheral area), and the plurality of drive pixel circuits are arranged in the second display area (i.e., DA is filled with pixels PX, accordingly, any half of “DA” chosen to be the second display area would include drive pixels PX arranged therein);
a plurality of light emitting devices E (Figs. 4, 5B and [0080]) arranged on a side, facing away from the base substrate (e.g., on a top side of base substrate for display 110), of the plurality of pixel circuits PX, wherein the plurality of light emitting devices E comprise a plurality of first light emitting devices and a plurality of second light emitting devices, the plurality of first light emitting devices are arranged in the first display area, and the plurality of second light emitting devices are arranged in the second display area (i.e., the display area “DA” is filled with pixels PX, each of which includes a light emitting device E, accordingly, a first plurality of “E” is in a first half of “DA” and a plurality of “E” is in a second half of “DA”);
wherein at least one of the virtual pixel circuits DPC (see Fig. 5A and [0098, 0099, 0100, 0102] is electrically connected with at least one of the first light emitting devices E [0102], and the at least one of the drive pixel circuits PX (Fig. 5A)is electrically connected with the at least one of the second light emitting devices E;

re claim 2, the display panel according to claim 1, wherein the plurality of first light emitting devices PX (e.g., Figs. 3 and 8) are arranged in the first display area in an array, and the plurality of second light emitting devices are arranged in the second display area in an array, wherein a row of the first light emitting devices and a row of the second light emitting devices are arranged in the same row; and/or, a column of the first light emitting devices and a column of the second light emitting devices are arranged in the same column (i.e., the pixels PX in the display area DA are in an array; accordingly, when one half of DA is chosen to be the first display area and the other half is chosen to be the second display area, all limitations in the current claims are disclosed);

re claim 13, A display device 100 (Fig. 1 and [0046]), comprising the display panel according to claim 1; and

re claim 14, the display device according to claim 13, wherein the plurality of first light emitting devices are arranged in the first display area in an array, and the plurality of second light emitting devices are arranged in the second display area in an array, wherein a row of the first light emitting devices and a row of the second light emitting devices are arranged in the same row; and/or, a column of the first light emitting devices and a column of the second light emitting devices are arranged in the same column (i.e., the display area “DA” is filled with pixels PX, each of which includes a light emitting device E, accordingly, a first plurality of “E” is in a first half of “DA” and a plurality of “E” is in a second half of “DA”).
Therefore, Cho anticipates claims 1, 2, 13 and 14.

Allowable Subject Matter
Claims 3-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-12 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 3 (when combined with claims 1 and 2), and claims 1-12 depend from claim 3; and
Claims 15-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 15 (when combined with claims 1, 13 and 14), and claims 16-20 depend from claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices having virtual pixels circuits in a peripheral area of a display area in a manner having some similarities to that of the current invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892